The opinion of the Court was delivered by
Todd, J.
The only questions presented in this case relate to tl administratorship of the. succession and the proper inventory of tl same, there having been two inventories made.
Clialer died on the. 16th of July, 1886, intestate. Mrs. Grimmer, daughter of the deceased, joined by her husband, oil the 24th of sar month applied to be appointed administratrix of the succession. Tl application was opposed by Mrs. Lattier, a widow and another daug ter of the deceased.
The first inventory taken showed the value of the succession to $29,071.76. The one subsequently made on the application of M Grimmer amounted to $15,726.95.
The judge a quo, after hearing quite a number of witnesses touch: the respective qualifications and claims of the two applicants for administratorship, and weighing the testimony, sustained the opp tion of Mrs. Lattier and appointed her administratrix. He also rec nized by his judgment the first inventory in date as the inventor the succession.
We have reviewed with the closest attention the evidence in *309record, and considered and weighed with care the few legal provisions of law hearing on the subject, and we cannot say that the judge erred in his conclusion.
Tlie main provision of law governing contests for the administrator-ship between beneficiary heirs, as in the present case, is Article 1043, O. C-, which reads as follows :
If there be two or more beneficiary heirs of age, and present in this State, the judge shall select one or two, whom he shall consider the most solid, for the administration of the succession.”
This article leaves the two questions, whether he shall appoint one or two of the heirs, and as to the solidity of the applicants, largely to the discretion of the judge.
The judge in determining this question of solidity should look to the business capacity, experience, property, integrity and everything else that goes to make up the personal fitness for the appointment of the respective parties.
Mrs. Lattier is the oldest child of the decedent, who lived to an advanced age, and who for the last eighteen years of his life was an invalid, confined to his house during this time. Mrs. Lattier lived with ler father and administered to his wants and necessities, and in some neasure assisted him in his illness, and to some extent became acinainted with the condition of his affairs. She is described by some >f the witnesses as possessing fair business capacities. Besides, left a vidow with an infant son, whom she reared with care and had him 'ell educated. She had some property of her own, which she had dministered successfully. She still owns property and is solvent, nd claims to be a creditor of her father for $1000, an amount coming her from her mother’s estate. She seems to be the choice for the ppointment of a majority of the heirs and the creditors. Mrs! Grim-er is not shown to be superior in her qualifications for the office in ly respect to Mrs. Lattier, if her equal; but it is urged that the sistance and co-operation of her husband as co-administrator would > greatly to the advantage of the succession, and fairly entitle the ife and husband to a preference over Mrs. Lattier. We are not connced of this. The evidence satisfies us that Mr. Grimmer is a man intelligence and some business experience, but the manner in which is.shown to have conducted his own affairs does not afford the ■ongest guarantee that his administration of the succession would be prior to that of Mrs. Lattier. It appears, too, that Grimmer is inbted to the succession, while we believe that Mrs. Lattier is a cred-r. This circumstance, it is urged, is a matter of no significance *310whatever, since the contest is solely between the heirs, and the sueccession is solvent. But, from the counsel’s standpoint and that of his client, the succession is not solvent, but is clearly insolvent, since the inventory made on Mrs. Grimmer’s application amounts to $15,000, while the claim of one creditor alone exceeds $17,000.
The.true inventory of the succession is the one first taken and filed. The other was made under an ex parte order of the clerk, and was without any warrant of law.
We think the judgment of the lower court has done full justice between the parties, and it is, therefore, affirmed.